DETAILED ACTION
1. 	This is in response to an application 16/921,802 filed on 07/16/2020. Claims 1-21 were submitted for examination. As the result of examiner’s amendment, independent claims 20 and 21 are canceled and independent claim 1 is amended. Thus 1-19 are pending. Claims 1 and 10 are independent.
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority

	3.	This application filed on July 06, 2020 does not claim priority. Thus, the effective filing date of this application is July 06, 2020. 
				Information Disclosure Statement
4.	The information disclosure statements (IDS) submitted on July 06, 2020 has been considered. The submission is in-compliance with the provisions of 37 CFR 1.97. Form PTO-1449 is signed and attached hereto.

Drawings
5.	The drawings filed on July 06, 2020 are accepted. 
Specification
6.	The specification filed on July 06, 2020 is also accepted.

7.	On July 28, 2022, applicant's representative Milin Patel, Reg. No. 62,768 and examiner conducted examiner-initiated telephone interview. The summary of the interview is attached. 

EXAMINER’S AMENDMENT
8.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with attorney/agent Milin Patel, Reg. No. 62,768, on July 28, 2022.

	The application has been amended as follows:
In the claims:
 1.	(Currently Amended)	A method, comprising:
automatically validating, by a verifiable claim sub-system, a verifiable claim presented by a Blockchain Internet-of-things (IoT) device; 
	in response to successfully validating the verifiable claim, automatically 
validating a data stream presented by the Blockchain IoT device; 
	in response to successfully validating the data stream, automatically 
validating a business logic associated with a transaction involving the Blockchain IoT device; 
	in response to successfully validating the business logic, automatically 
approving the verifiable claim and executing the transaction involving the Blockchain IoT device, 
wherein the transaction is executed based on a context defined by the validated verifiable claim; and 
in response to executing the transaction, creating a new verifiable claim for a new transaction. 
2. 	(Original)	The method of claim 1, wherein validating the presented verifiable claim comprises:
determining that a digital transaction associated with the verifiable claim and digital certificate associated with the identity of the Blockchain IoT device is present on a Blockchain and is valid.  
3.	(Original)	The method of claim 2, wherein the verifiable claim presented by the Blockchain IoT device is associated with a Root of Trust (RoT) embedded on the IoT device.  
4.	(Original)	The method of claim 3, wherein validating the verifiable claim presented by the Blockchain IoT device comprises:
	 establishing a proof of the RoT embedded on the IoT device. 
5. 	(Original)	The method of claim 4, wherein validating the data stream presented by the Blockchain IoT device comprises: 
determining whether a signature in the data based on the established proof of the RoT is valid. 
6. 	(Original)	The method of claim 5, wherein validating the data stream presented by the Blockchain IoT device comprises:
determining whether data attributes from the data stream that are associated with monitored conditions of the Blockchain IoT device are valid. 
7. 	(Original)	The method of claim 1, wherein validating the business logic associated with the transaction involving the Blockchain IoT device comprises: 
determining whether data from the data stream satisfies the criteria of the business logic defined in a smart contract on a Blockchain. 
8.	(Original)	The method of claim 7, wherein the Blockchain IoT device is a physical asset. 
9.	(Original)	The method of claim 1, wherein validating the verifiable claim, validating the data stream, and both validating the data stream and generation of a new verifiable claim as a proof of this transaction are automated. 
10.	(Original)	A Blockchain Internet-of-things (IoT) system, comprising: 
a plurality of Blockchain IoT devices, wherein at least one of the plurality of Blockchain IoT devices comprises a hardware Root of Trust (RoT) embedded thereon; 
	a Blockchain network coupled to the Blockchain IoT device; and
	a verifiable claim sub-system coupled to the Blockchain IoT network, wherein the verifiable claim sub-system is configured to: 
	automatically validate a verifiable claim; 
		in response to successfully validating the verifiable claim, automatically validate 	a data stream; 
in response to successfully validating the data stream, automatically validate a business logic associated with a transaction within the Blockchain IoT system;
	 	in response to successfully validating the business logic, automatically approve 	the verifiable claim and execute the transaction within the Blockchain IoT system, 	wherein the transaction is executed based in a context defined by the validated 	verifiable claim; and 
	in response to executing the transaction, issue a new verifiable claim for a 		new transaction.  
11.	(Original)	The system of claim 10, wherein the Blockchain IoT device comprises at least one of a radio frequency identification (RFID) tag, an RFID scanner, a Bluetooth device, a Bluetooth reader or any other source of machine-readable or -receivable data from the physical world.  
12. 	(Original)	The system of claim  11, wherein the transaction within the Blockchain IoT system comprises a communication between the Blockchain IoT device with the hardware RoT and another one of the plurality of Blockchain IoT devices. 
13. 	(Original)	The system of claim 12, wherein the Blockchain network maintains a digital certificate associated with the Blockchain IoT device with the hardware RoT. 
14.	(Original)	The system of claim 13, wherein the Blockchain IoT device with the hardware RoT presents the variable claim, and the verifiable claim is associated with the hardware RoT.  
15.	(Original)	The system of claim 14, wherein the verifiable claim sub-system validates the verifiable claim by establishing a proof of the hardware RoT. 
16. 	(Original)	The system of claim 15, wherein the verifiable claim sub-system establishes a proof of the hardware RoT by accessing the Blockchain to validate the digital certificate associated with the Blockchain IoT device with the hardware RoT. 
17. 	(Original)	The system of claim 16, wherein the Blockchain IoT device with the hardware RoT presents the data stream.  
18.	The system of claim 17, wherein the verifiable claim sub-system validates the data stream by determining whether a signature associated with the Blockchain device with the hardware RoT is valid. 
19.	(Original)	 The system of claim 18, wherein the verifiable claim sub-system validates the data stream by determining whether the hardware RoT is untampered and valid and can issue a new verifiable claim for the current transaction based on the business logic. 
20. 	(Cancelled)	 

21. 	(Cancelled) 

Allowable Subject Matter
9.	Claims 1-19 are allowed. 
10.	The following is an examiner’s statements of reasons for allowance: 
11. 	 The following references/prior arts disclose the general subject matter recited in independent claims 1 and 10.  

	A.	US Publication No. 2020/0092704 A1 to Singh discloses distributed crowd-sourced Internet of Things (IoT) discovery using Block Chain. In one example, a method includes scanning a network and generating a signature based on IoT device traits discovered, determining whether the signature is already in a verified or an unverified Block Chain, when the signature exists in the verified Block Chain, providing a verified entry including at least the IoT device type, otherwise, when the signature exists in the unverified Block Chain, providing an unverified entry including at least the IoT device type, incrementing a count, and promoting the unverified entry to the verified Block Chain when the count reaches a threshold, and otherwise, when the signature is in neither Block Chain, using the traits to guess the IoT device type, generating a new entry including the IoT device type, a location, and a timestamp, and storing the new entry in the unverified Block Chain.

	B.	US Publication No. 2021/0089514 A1 to Werner discloses the following. “FIG. 1A illustrates a system 100A for registering an object (asset 110) with a blockchain (blockchain peer 130) according to example embodiments. Referring to FIG. 1A, a manufacturer (manufacturing device 120) may register with the blockchain peer 130 by exchanging public keys with the blockchain peer 130. In addition, the manufacturer may register a physical asset 110 with the blockchain peer 130 to initially store a record of the physical asset 110 on the blockchain. In this example, the manufacturer device 120 includes a key pair (public and private key) for signing and subsequent verification and the physical asset 110 includes a respective key pair for signing and verification. The public keys may be shared enabling other entities to verify the data which has been signed with the private key, while the private keys remain with the manufacturer device 120 and the physical asset 110, respectively, thus enabling signature by only the manufacturer device 120 and the physical asset 110, respectively” [See paragraph 0047].

	C.	US Patent No. 11367065  B1 to Umezurike discloses systems and methods that integrate distributed ledger (or blockchain) capabilities in a highly distributed computing environment, such as mobile, Internet of Things (IoT). A platform allows for such integration, supporting blockchain-enabled transactions between IoT and mobile devices. Particularly, the platform is a Distributed Ledger System for e-Transactions (DLSeT)

	
D.	US Patent No. 10097356 B2 to Zinder discloses  an electronic resource tracking and storage computer system is provided that communicates with a distributed blockchain computing system that includes multiple computing nodes. The system includes a storage system, a transceiver, and a processing system. The storage system includes an resource repository and transaction repository that stores submitted blockchain transactions. A new resource issuance request is received, and a new resource is added to the resource repository in response. A new blockchain transaction is generated and published to the blockchain. In correspondence with publishing to the blockchain, the transaction storage is updated with information that makes up the blockchain transaction and some information that was not included as part of the blockchain transaction. The transaction storage is updated when the blockchain is determined to have validated the previously submitted blockchain transaction. [This prior art is cited in the IDS]

E.	US Publication No. 2016/0300234 A1 to Moss-Pultz discloses a method for recording ownership rights in an asset, the method comprising: using a computing device having a user interface, generating an asset record having a fingerprint comprising a hash of a digital representation of the asset, a public key of a client who generates the asset record, and a digital signature comprising a private key of the creating client;
using the computing device, communicating with one or more nodes of a peer-to-peer network to generate an entry in a public ledger by performing the steps of:
generating at least one issue record comprising a double hash of the fingerprint, the public key of the creating client, and an owner signature comprising a hash of the digital signature of the creating client with the double hashed fingerprint and the public key of the creating client; and
displaying the at least one issue record on the public ledger. [This prior art is cited in the IDS]

F.  	NPL document, titled “Blockchain and IoT integration: A systematic survey” discloses the following: “The Internet of Things (IoT) refers to the interconnection of smart devices to collect data and make intelligent decisions. However, a lack of intrinsic security measures makes IoT vulnerable to privacy and security threats. With its “security by design,” Blockchain (BC) can help in addressing major security requirements in IoT. BC capabilities like immutability, transparency, auditability, data encryption and operational resilience can help solve most architectural shortcomings of IoT. This article presents a comprehensive survey on BC and IoT integration. The objective of this paper is to analyze the current research trends on the usage of BC-related approaches and technologies in an IoT context. This paper presents the following novelties, with respect to related work: (i) it covers different application domains, organizing the available literature according to this categorization, (ii) it introduces two usage patterns, i.e., device manipulation and data management (open marketplace solution), and (iii) it reports on the development level of some of the presented solutions. We also analyze the main challenges faced by the research community in the smooth integration of BC and IoT, and point out the main open issues and future research directions. Last but not least, we also present a survey about novel uses of BC in the machine economy”. [This prior art is submitted with the IDS]

G. 	See the other cite prior arts

However, the above prior arts of record including the rest of the cited prior arts including those cited in the IDS, either taken alone or in combination neither anticipates nor renders obvious the claimed subject matter of the instant application that is taken as a whole including the functional limitation recited in independent claims 1 and 10. For this reason, the specific claim limitations recited in independent claims 1 and 10 taken as whole are found to be allowable.
12.	 The dependent claims which are dependent on the above independent claims 1 and 10 being further limiting to the independent claims, definite and enabled by the specification are also allowed.

13.	Any comments Applicants considers necessary must be submitted no later than the payment of the Issue Fee and to avoid processing delays, should preferable accompany the Issue Fees. Such submission should be clearly labeled "Comments on Statement of Reasons for Allowance". In event of any post-allowance papers (e.g. IDS, 312 amendment, petition, etc.), Applicant is exhorted to mail papers to the Production Control branch in Publications or faxed to post-allowance papers correspondence branch at (703) 308-5864 to expedite issuing process or call PUB's Customer Service if any questions at (703) 305-8497. 
Conclusion

14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMSON B LEMMA whose telephone number is 571-272-3806.  The examiner can normally be reached on M-F 8am-10pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaw Yin Chen can be reached on 571-272-8878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.	
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SAMSON B LEMMA/
Primary Examiner, Art Unit 2498